Name: Commission Directive 87/477/EEC of 9 September 1987 amending for the third time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances
 Type: Directive
 Subject Matter: technology and technical regulations;  means of agricultural production;  deterioration of the environment;  competition
 Date Published: 1987-09-26

 Avis juridique important|31987L0477Commission Directive 87/477/EEC of 9 September 1987 amending for the third time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances Official Journal L 273 , 26/09/1987 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 24 P. 0130 Swedish special edition: Chapter 3 Volume 24 P. 0130 *****COMMISSION DIRECTIVE of 9 September 1987 amending for the third time the Annex to Council Directive 79/117/EEC prohibiting the placing on the market and use of plant protection products containing certain active substances (87/477/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Directive 87/181/EEC (2), and in particular Article 6 thereof, Whereas the development of scientific and technical knowledge makes necessary certain amendments to the Annex to Directive 79/117/EEC; Whereas it seems desirable to delete a certain number of temporary derogations from the prohibitions laid down in the Directive since less hazardous treatments are now available; Whereas all Member States have informed the Commission that they do not intend or no longer intend to avail themselves of these derogations; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 79/117/EEC is hereby amended as follows: 1. in Part A, 'Mercury compounds': (a) under item 4, 'Alkyl mercury compounds', the text in column 2 is replaced by: 'Treatment of sugar beet seed'; (b) under item 5, 'Alkoxyalkyl and aryl mercury compounds', the text in column 2 is replaced by: 'Seed treatment of cereals and beet'; 2. in Part B, 'Persistent organo-chlorine compounds', under item 1, 'Aldrin', the text of item (b) in column 2 is amended by the deletion of the words 'Ireland and'. Article 2 Member States shall, not later than 1 January 1988, bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 71, 14. 3. 1987, p. 33.